DETAILED ACTION
NOTE:	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The after final amendment (AFCP 2.0) filed on 09/02/2021 is entered. Claims 134-156 are pending. Claims 134, 136, 137, 139, 141, 148, 149, 151 and 152-154 have been amended. Claims 
134-140 and 144-148 are under examination. Claims 141-143 and 149-156 are withdrawn from consideration as being drawn to non-elected invention.
Examiner's amendment
2.	An examiner's amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone interview with Nicole R. Sullivan, Ph.D.on 09/16/2021 and the application has been amended as follows:

Claims 135-137, 141-143 and 149-156 are cancelled.
134.	(Currently Amended) A method for determining (i) whether a subject has systemic lupus erythematosus (SLE) and/or lupus nephritis or (ii) whether a subject diagnosed with SLE or incomplete lupus (ILE) is at an increased risk for developing lupus nephritis, progression of SLE, and/or complications of lupus, said method comprising:
determining in a bodily fluid sample collected from the subject a level of antibodies which recognize a bacterial lipoglycan-containing antigen 
comparing the level of the antibodies determined in step (a) to a control level of said antibodies, and
determining that the subject has SLE and/or lupus nephritis or is at an increased risk for developing lupus nephritis, progression of SLE, and/or complications of lupus if the level of the antibodies determined in step (a) is statistically significantly higher than the control level,
Ruminococcus gnavus strain CC55_001C, HM-1056 , and
wherein the lipoglycan-containing antigen is the same as the lipoglycan-containing antigen obtained using a method selected from:
(i) Method 1 comprising the steps:
culturing Ruminococcus gnavus strain CC55_001C, HM-1056 at 37°C under anaerobic conditions for 2-7 days, and
producing bacterial extract in the presence of lysozyme, Serratia marcescens endonuclease, Proteinase K, and a detergent under non-denaturing conditions,
(ii) Method 2 comprising the steps:
culturing Ruminococcus gnavus strain CC55_001C, HM-1056 in rich nutrient media at 37°C under anaerobic conditions (75% N2, 20% CO2, and 5% H2) for 2-7 days;
pelleting bacteria by centrifugation;
producing bacterial extract in a protein extraction buffer in the presence of lysozyme, Serratia marcescens endonuclease, and a detergent under non-denaturing conditions;
treating the extract obtained in step (c) with Proteinase K; 
incubating the mixture at 55oC for about 10 minutes;
removing cell debris by centrifugation, and
using the supernatant as the antigen preparation.  
  (iii) Method 3 comprising the steps:
a. disrupting Ruminococcus gnavus strain CC55_001C, HM-1056 cells with a French press, 
b. ultracentrifugating to remove the precipitate,
c. subjecting ultracentrifugation supernatant obtained in step (b) to butanol-water extraction and isolating the aqueous phase, 
d. applying the aqueous phase from step (c) to a hydrophobic interaction chromatography matrix, and 
e. isolating lipoglycan-containing fractions. 

139.	(Currently Amended) The method of claim 134, wherein the control level of antibodies is selected from (i) a predetermined standard, (ii) a a 
	
146.	(Currently Amended) The method of claim 134, further comprising recruiting the subject in a clinical trial for the treatment of SLE and/or lupus nephritis. 

148.	(Currently Amended) The method of claim 147, wherein the treatment (i) results in a decrease in the level of the antibodies which recognize said lipoglycan-containing antigen an [[the]] abundance of bacteria from Ruminococcus gnavus strain CC55_001C, HM-1056 

3.	In view of amendments to claims and arguments of record, 16, the rejections made under 35 U.S.C. § 112 (a) and (b) are withdrawn.
Conclusion
4.	Claims 134, 138, 139, 140, 144, 145, 146, 147 and 148 are allowed and are numbered as 1-9 respectively.

Correspondence
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Padmavathi Baskar whose telephone number is (571)272-0853.  The examiner can normally be reached on Mon-Fri 9-5:30PM
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 571-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Respectfully,


/Padmavathi Baskar/Primary Examiner, Art Unit 1645                                                                                                                                                                                                        
Padmavathi Baskar, Ph.D. (Microbiology and Immunology)